       Case 1:18-cv-00088-DAE Document 80 Filed 11/12/19 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                          AUSTIN DIVISION

Jerome Schmidt,                       §
                                      §
      Plaintiff,                      §     NO: AU:18-CV-00088-DAE
vs.                                   §
                                      §
United States of America,             §
                                      §
      Defendant.                      §

                    ORDER RESETTING BENCH TRIAL
      It is hereby ORDERED that the above entitled and numbered case is reset

for a BENCH TRIAL before Senior U.S. District Judge David A. Ezra in

Courtroom 1, on the First Floor of the United States Courthouse, 501 West Fifth

Street, Austin, TX, on Monday, February 10, 2020 at 09:00 AM.

      IT IS SO ORDERED.

      DATED: Austin, Texas November 12, 2019.



                                          ______________________________
                                          DAVID A. EZRA
                                          SENIOR U.S. DISTRICT JUDGE
